I dissent. It is true that there is a conflict of evidence as to whether the terms of a lease were finally settled by an oral agreement between the plaintiff and defendant. But there is no conflict of evidence as to other facts of controlling force. The plaintiff herself testifies: "I left the matter entirely in charge of my husband. He attended to it for me." Armed with this authority, and acting in her behalf, plaintiff's husband caused a written lease to be prepared and presented to defendant for her signature, containing important stipulations and onerous conditions which had never been mentioned in any of the oral negotiations between plaintiff and defendant. The defendant was not then in possession of the house, and had a perfect right to assume, as she did assume, that the written lease contained the conditions upon which alone she would be permitted to take possession, and whether or not a valid oral lease had been previously concluded by plaintiff herself, this demand made by her authorized agent was a repudiation of it, upon which the defendant had a right to act, as she did, in declining to proceed further.
The plaintiff cannot, after authorizing her husband to attend to the matter for her, evade responsibility for his acts.
The judgment and order are, in my opinion, clearly erroneous, and should be reversed. *Page 573